Citation Nr: 0409525	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-10 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
residuals of a shrapnel wound to the left foot with amputation of 
the 3rd and 4th toes, acquired deformity, neuropathy, retained 
metallic fragments, and degenerative arthritis, to include a 
separate compensable rating for scarring of the left foot.  


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from January 1939 to July 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating action by the RO that denied 
entitlement to a rating in excess of 30 percent for a left foot 
disability.  


FINDINGS OF FACT

1.  The residuals of the veteran's service connected left foot 
disability include amputation of the third and fourth digits with 
resultant tender scarring at the amputation site, deformity of the 
foot, degenerative arthritis, metallic foreign objects, nerve 
damage in the forefoot, no movement in the big toe, painful 
motion, weakness, tenderness and hallux rigidus.  

2.  There is no evidence that the left foot disability requires 
frequent periods of hospitalization or causes marked interference 
with employment.



CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for tender 
scarring in the veteran's left forefoot have been met.  38 
U.S.C.A. § 1155(West 2003); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002).  

2.  An evaluation in excess of 30 percent for the left foot injury 
and 10 percent for scarring is prohibited.  38 C.F.R. §§ 3.321(b), 
4.63 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on November 
9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 2000).  Among 
other things, the VCAA eliminated the well-grounded-claim 
requirement and modified the Secretary's duties to notify and 
assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  Id., slip op at 16-17  

In a letter dated in August 2001, the RO informed the veteran of 
the evidence needed to substantiate his current claim, and of who 
was responsible for obtaining what evidence.   In addition, this 
notice letter of August 2001 informed the veteran of the evidence 
that VA needed.  The August 2001 VCAA notice told the veteran of 
his responsibility for submitting evidence, and thereby put him on 
notice to submit all such evidence in his possession.  

In Pelegrini, the Court also mandated that the VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in January 2002, several months 
after the veteran received his VCAA notice in regard to his claim 
for an increased rating for his left foot disability.  

Also, it does not appear from a review of the record that any 
clinical evidence relevant to the veteran's current appeal is 
available, but not yet associated with the claims folder.  In 
addition, under the VCAA, VA is obliged to provide an examination 
when the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current disability 
due to VA treatment and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  The veteran has received recent VA 
examinations in regard to his left foot disability and the 
examiners had access to all the relevant evidence of record and 
also provided sufficient medical findings to accurately determine 
the degree of disability resulting from his service connected left 
foot disorder.  

                                                     I.  Factual 
Basis

The service medical records reveal that the veteran sustained 
shrapnel injuries to his left foot in November 1944 when his ship 
was hit by a Japanese suicide plane.  Immediately after the injury 
to the left foot it was necessary to amputate the 4th toe.  
Healing was complete after about two months of treatment, but the 
left foot remained painful and full weight bearing was almost 
impossible because of tenderness at the amputation site.  

In April 1945 the veteran underwent a surgical revision of the 
left forefoot with excision of scar tissue and amputation of the 
left 3rd toe.  In May 1945 the veteran underwent surgical excision 
of shrapnel from the foot and a neuroplasty was performed on the 
dorsum of the left mid-tarsal area.  These procedures, as well as 
the use of a modified shoe, improved the veteran's gait and 
relieved much of the discomfort.  At the time of a medical survey 
conducted in June 1945 the veteran complained of constant pain in 
the left foot on weight bearing, as well as an inability to run.  
He walked with a left limp and wore a shoe with a metatarsal lift.  
There was extensive and dense scar formation at the amputation 
sites that extended posteriorly toward the sole for 1 1/2 inches.  
There was an operative scar across the mid tarsal area, the site 
of removal of shrapnel that had been embedded in the scaphoid.  
There was anesthesia of the dorsum of the foot and the great toe.  
The veteran was found to be unfit for service and it was 
recommended that he be discharged from the Navy.  

In a rating action of July 1945 service connection was granted for 
deformity of the left foot and assigned a 20 percent rating, 
effective July 5, 1945.  

On VA examination in October 1945 the veteran appeared to place 
very little weight on his left foot.  There was a transverse scar 
about 3 inches long across the instep of the left foot.  The left 
3rd and 4th toes were missing and there was an indurated and 
irregular scar where the metatarsal phalangeal joints had been.  
At rest the foot was maintained in at a right angle and there was 
voluntary motion of about 10 degrees in either direction.  The 
remaining toes could hardly be moved at all and were held in a 
horizontal position.  The entire foot was cold and cyanotic and 
the veteran complained of a painful tingling in the foot.  
Hypalgesia and hypesthesia were present over all aspects of the 
distal two thirds of the foot.  The diagnoses of the examination 
included absence, acquired, 3rd and 4th toes, cicatrices, 
causalgia, left foot, residuals of a shrapnel wound.  

In a rating action of September 1959 the disability evaluation for 
the veteran's left foot disability was increased to 30 percent 
disabling, effective January 1, 1959.  

During a VA examination conducted in September 2001 the veteran 
complained that his left foot at rest was stiff and felt hot with 
fatigue.  He reported that he had pain, weakness, stiffness, 
swelling, redness, and fatigue.  He reported that his left foot 
flared-up more than once every week.  The symptoms were described 
as distressing and were not relieved without taking medication.  
The symptoms were brought on with standing and walking.  He said 
that his foot symptoms prevented him from shopping, mowing a lawn, 
or gardening and also limited other activities.  Evaluation of the 
top of the left foot revealed a 9-centimeter x .25-centimeter scar 
from the 4th digit to approximately 2/3s of the way back toward 
the calcaneous.  

There was disfigurement in the form of missing 3rd and 4th toes.  
It was said that there was ulceration, breakdown, inflammation, or 
edema.  There was decreased range of motion in the left foot and 
the veteran was unable to actively move the toes to any 
considerable degree.  There was also decreased range of motion in 
the foot.  It was noted that there was decreased sensitivity of 
the dorsum of the foot, ankle, and plantar surfaces of the left 
foot.  

An X-ray of the left foot revealed amputation of the left 3rd toe 
metatarsophalangeal joint and partial amputation of the left 4th 
toe with the distal half of the left proximal phalanx and the more 
distal structures absent.  There were several small metallic 
foreign objects along the dorsum of the foot.  There was also mild 
to moderate degenerative changes, particularly in the left 
metatarsophalangeal joint.  

On VA examination in October 2002 the veteran said that his left 
foot was paralyzed and numb from his toes halfway back to the back 
of the left foot.  He had amputation of the left 3rd and 4th toes 
and a permanent limp with continuous swelling and pain.  It was 
noted that he had to use a cane to walk.  The veteran had foot 
pain walking and standing, as well as swelling and fatigue at 
rest.  

Evaluation revealed an abnormal slow and stiff gait with a severe 
limp.  There were calluses on the heel and the first 
metaphalangeal joint, as well as on the medial aspect of the last 
metaphalangeal joint.  These were not tender, but there was 
tenderness on the tips of the amputation sites on the left 3rd and 
4th toes.  He had painful motion of the left foot as well as 
weakness and tenderness.  It was noted that he could not move the 
first metaphalangeal joint or the toe in any way.  It was noted 
that he wore a built up shoe on the left.  Neurological evaluation 
revealed paralysis of the left foot, as well as sensory and motor 
dysfunction.  There was absence of sensation to pinprick in the 
left foot, as well as absent vibration, temperature, and 
proprioception.  There was 3/5 weakness of left foot motion 
anterior to a scar, which was at the volar aspect and right at the 
base of the foot.  The scar was 8centimeters x 1/4th centimeter in 
extent and was on the proximal dorsal aspect of the left foot.  
Motion strength in the foot was 2/5 and the veteran could not move 
his big toe.  Sensation was abnormal and there was decreased 
pinprick and vibration beyond the scar on the dorsal aspect of the 
foot.  

The diagnosis was status post left foot injury with residuals of 
amputation of the third and fourth digits, deformity, degenerative 
disease, metallic foreign objects, nerve damage, no movement in 
the big toe, painful motion, weakness, tenderness and hallux 
rigidus.  It was noted that there was limited function, standing 
and walking with a slow, stiff, severe limping gait, as well as 
sensory and motor paralysis, with decreased pinprick and vibration 
sense and a scar.  

The examiner commented that, after a review of the medical record 
and a physical examination, the veteran's remaining function in 
his left foot was such that the acts of balancing and propulsion 
could not be accomplished equally well by an amputation stump with 
prosthesis.  He also essentially stated that, although he had a 
severe foot disability, both he and the veteran felt that to have 
a stump without any feeling would be worse.  


                                                       II.  Legal 
Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.

Where there is a reasonable doubt as to the degree of disability, 
such doubt shall be resolved in favor of the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2002).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

The veteran has been assigned a 30 percent rating for a left foot 
injury evaluated as severe under the provisions of 38 C.F.R. § 
4.71(a), Diagnostic Code 5284.  Under that diagnostic code a 40 
percent evaluation is provided for actual loss of use of the foot.  
Loss of use is held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below knee with use of a 
suitable prosthetic appliance.  38 C.F.R. § 4.63 (2003).  However, 
the VA physician who conducted the most recent examination 
concluded that such was not the case in regard to the veteran's 
foot disorder.  

It remains for consideration whether a separate compensable rating 
is warranted for the scarring on the veteran's forefoot due to the 
amputation of his 3rd and 4th toes.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  Under the criteria of 38 C.F.R. § 4.118, Diagnostic 
Code 7804 a separate 10 percent rating is assignable for a scar 
that is tender or painful on objective examination.  (In this 
regard it is noted that the criteria for the evaluation of skin 
disabilities, including scars, were revised in August 2002, during 
the pendency of this appeal.  However, this change in the rating 
criteria for skin disabilities made no basic change in regard to 
Diagnostic Code 7804.  See 38 C.F.R. 4.118, Diagnostic Code 7804 
(2002)).  

The Board notes that the most recent VA examination found 
tenderness at the amputation site of the veteran's 3rd and 4th 
toes.  The service medical records document significant scarring.  
In the Board's opinion, the current symptomatology is the 
equivalent of a painful scar under the criteria of 38 C.F.R. § 
4.118, Diagnostic Code 7804.  Therefore a separate 10 percent 
rating is warranted for scarring due to amputation of the 
veteran's 3rd and 4th left toes.  

A higher schedular rating is precluded by the amputation rule.  38 
C.F.R. § 4.68 (2003).  Under that rule the combined evaluation for 
disabilities of an extremity cannot exceed the rating for the 
amputation at the elective level.  The combined evaluation for 
disabilities below the knee cannot exceed 40 percent.  Id.  

There is no evidence or allegation that the disability requires 
frequent periods of hospitalization or causes marked interference 
with employment.  Therefore, the Board will not consider referral 
of the claim for assignment of an extraschedular rating.  Shipwash 
v. Brown, 8 Vet App 218 (1995); 38 C.F.R. § 3.321(b).  


ORDER

Entitlement to a separate 10 percent rating for scarring on the 
left foot in addition to the 30 percent currently in effect for 
the residuals of a shrapnel wound to the left foot with amputation 
of the 3rd and 4th toes, acquired deformity, neuropathy, retained 
metallic fragments, and degenerative arthritis is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.





	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



